                Case 2:20-cv-01623-JCC Document 12 Filed 12/04/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9            TWIN CITY FIRE INSURANCE                        CASE NO. C20-1623 JCC
              COMPANY,
10
                                    Plaintiff,                MINUTE ORDER
11
                     v.
12
              LUNDBERG, LLC and PACKAGING
13            CORPORATION OF AMERICA,
14                                  Defendants.
15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on the parties’ stipulated motion to extend Defendant
18
     Packaging Corporation of America’s (“PCA”) time to respond to Plaintiff’s complaint (Dkt. No.
19
     8). Good cause having been shown, the Court hereby GRANTS the parties’ motion and
20
     EXTENDS PCA’s deadline to respond to the complaint by 14 days from the date of entry of this
21
     order.
22
              DATED this 4th day of December 2020.
23
                                                            William M. McCool
24                                                          Clerk of Court

25                                                          s/Paula McNabb
                                                            Deputy Clerk
26



     MINUTE ORDER, C20-1623 JCC
     PAGE - 1
